         Case 1:20-cv-00486-XR Document 44-1 Filed 02/12/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

HARMONY HAUS WESTLAKE, L.L.C., §
et al.,                        §
                               §
        Plaintiffs,            §
                               §
v.                             §                     CIVIL NO. 1-20-CV-486-XR
                               §
PARKSTONE PROPERTY OWNERS      §
ASSOCIATION, INC.,             §
                               §
        Defendant.             §
                               §

        PROPOSED ORDER GRANTING PLAINTIFFS’ MOTION FOR LEAVE
                        TO FILE OUT OF TIME

       CAME ON TO BE CONSIDERED Plaintiffs’ Motion for Leave to File Out of Time (the

“Motion”). Upon consideration of the Motion and any relevant arguments or evidence

presented, this Court is of the opinion that the Motion is meritorious and should be GRANTED.

       ACCORDINGLY, Plaintiffs’ Motion for Leave to File Out of Time is GRANTED.

Plaintiffs are hereby permitted to file responses to file their responses to Defendant’s Opposed

Motion to Strike Dr. Beare (Dkt. No. 40) and Defendant’s Motion for Partial Summary Judgment

(Dkt. No. 42) on February 16, 2021.

                                                             _____________________
                                                             JUDGE PRESIDING
